1

2

3

4

5

6

7

8

9
                                                                      Honorable Christopher M. Alston
10                                                                           April 24, 2020; 9:30 a.m.

11                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12
     In re:                                            )   Chapter 7
13                                                     )   Bankruptcy No. 18-13383
     JACK CARLTON CRAMER JR.,                          )
14                                                     )   ORDER AUTHORIZING TRUSTEE TO
                     Debtor(s).                        )   ABANDON PROPERTY OF THE
15                                                     )   ESTATE

16            THIS MATTER having come regularly before the above-signed Judge of the above-entitled

17   court, notice having been given to the creditors, and no objection having been filed, now, therefore,

18   it is hereby

19            ORDERED that the trustee, Edmund J. Wood, is allowed to and hereby does abandon the

20   following assets listed on the debtor’s Schedule A/B:

21            (1)    possible malpractice claim against Helmut Kah;

22            (2)    possible claim for unauthorized practice of law and negligence against Robert

23                   Penfield; and

24            (3)    possible claim against 21st Mortgage Corporation and its attorneys for violation of

25                   a discharge injunction.

                                     //// END OF ORDER ////


     ORDER AUTHORIZING TRUSTEE TO                                           THE LIVESEY LAW FIRM
                                                                            600 Stewart Street, Suite 1908
     ABANDON PROPERTY OF THE ESTATE                                         Seattle, WA 98101
     200316dOrd Page 1                                                      (206) 441-0826
      Case 18-13383-CMA           Doc 138      Filed 04/27/20   Ent. 04/27/20 16:02:02       Pg. 1 of 2
1    Presented By:

2    THE LIVESEY LAW FIRM

3
            /S/ Rory C. Livesey
4
     Rory C. Livesey, WSBA #17601
5    Attorney for Edmund J. Wood, Trustee

6    The Livesey Law Firm
     600 Stewart Street, Suite 1908
7    Seattle, WA 98101
     (206) 441-0826
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER AUTHORIZING TRUSTEE TO                                     THE LIVESEY LAW FIRM
                                                                      600 Stewart Street, Suite 1908
     ABANDON PROPERTY OF THE ESTATE                                   Seattle, WA 98101
     200316dOrd Page 2                                                (206) 441-0826
     Case 18-13383-CMA            Doc 138   Filed 04/27/20   Ent. 04/27/20 16:02:02   Pg. 2 of 2
